Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory to the elected claims. The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group I (claims 1-6 and 16) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  The term PAEK is recommended to be amended as poly(arylene ether ketone) (PAEK).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-6 and 16 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Noiset et al. (listed on IDS) in view of Hoppin et al. (US 20110009563) and Qi et al. (Macromol. Chem. Phys. 201, 840–845, 2000).
As to claims 1-6 and 16, Noiset (abs., schemes, Table 1, pg.1387-93) discloses a process (f) of fluorinating a PEEK (4.5%) for medical and biotech applications:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Noiset discloses the fluorine motifs improves non-sticking behavior and biocompatibility.
Noiset is/are silent on the claimed F-PAEK.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, as to claims 1-6 and 16, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Noiset and replaced the PEEK with the one (hexafluoroisoproylidene diphenol reacted with 4,4’-difluobenzopheneone) in view of Hoppin and Qi, because the resultant process would yield a fluorinated PEEK with additional improved non-sticking behavior and biocompatibility due to the hexafluoroisoproylidene motif.  The resultant fluorinated PEEK would inherently meet the claimed formulae W-II and I.
Particularly to claims 2 and 16, Noiset teaches increasing fluorination time from 48 to 75 hours (films 8-9, Table 1) increases the fluorination from 18% to 29%. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the process for film 10 (2 days) and further increased the fluorination time for more than 2 days, because the resultant process would yield an increased fluorination range >4.5%, overlapping with the claimed range.  It has been found that where claimed ranges 

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766